Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 7, 2014

                                      No. 04-14-00331-CV

                                         Gene DEVOLL,
                                            Appellant

                                                 v.

                        Rebecca DEMONBREUN and William Dowds,
                                     Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05169
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
        This appeal involves the same parties and arises from the same underlying cause of action
as this court addressed in appeal number 04-13-00900-CV. A relevant item has been omitted
from the appellate record in this appeal, but it is available in the clerk’s record in appeal number
04-13-00900-CV. See TEX. R. APP. P. 34.5(c)(1).
        We may order the trial court clerk to file a supplemental clerk’s record, see id., but as a
matter of judicial economy, we DIRECT the clerk of this court to transfer an electronic copy of
the clerk’s record in appeal number 04-13-00900-CV into the appellate record for this appeal,
see id. R. 2.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court